Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as reinstated the petition against the county respondents, dismissed upon the ground that that part of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution and it is not a nonfinal order of the type within the meaning of CPLR 5602 (a) (2).
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed the dismissal of the petition as against respondent school district, dismissed upon the ground that movants are not aggrieved by the dismissal against the school district. Motion to consolidate appeals dismissed as academic.